DETAILED ACTION
Status of Application
The response filed 26 July 2022 are acknowledged and have been considered in their entirety.  Claims 1-7 are pending and subject to examination on the merits.

Withdrawal of Previous Rejections
Terminal Disclaimer
The terminal disclaimer filed on 26 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,844,361 and 10,415,024 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Maintained Rejection(s)
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7 are rejected under pre-AIA  as anticipated under 35 U.S.C. 102(e) or under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 9499592, priority date of January 2011 – cited on IDS, ref. 41).
Regarding claims 1 and 2, Zhang et al. teach designer transcription activator-like effectors (dTALE) fusion proteins, which is comprised of two or more monomeric units selected from those including SEQ ID NO: 165 that has 97% sequence identity to instant SEQ ID NO: 1 if NN were at positions 12 and 13, (See results in SCORE, Result #1 of the .rai file, June 10, 2017; ).  Zhang et al. teach specifically, however, that positions 12 and 13 are repeat variable diresidues (RVD’s) which are the residues responsible for affinity and/or specific binding of a monomer unit to a specific nucleotide.  They further teach that the RVD can be engineered for specific binding/affinity, for example, with SN, NK, ND, HN, HD, HH to name just some (See col. 16, lines 28-38; claim 6).  Thus, if one were to substitute/engineer the DVR of NN found in SEQ ID NO: 165 with any of these others specifically taught by Zhang et al., it would result in 97% identity to instant SEQ ID Nos: 3, 8, 11, 13, 15 and 16.  
To explain the teachings a different way, when positions 12 and 13 of instant SEQ ID NO: 1 are any of those in claim 1 and thus are not X’s, the sequence can still have 95% identity to instant SEQ ID NO: 1 (which, is a 35 amino sequence and thus will permit a single amino acid substitution which equals 97% identity).  Zhang et al. teaches SEQ ID NO: 165 which has 34 amino acids (missing the glutamate of the instant SEQ ID NO: 1), and it is further taught by Zhang et al., permissible substitutions of the RVD as positions 12 and 13 which specifically overlap with those in instant claim 1.  As such, when this is taken into consideration, this would result in sequences having 97% identity to wherein they teach that the RVD is engineered for specific binding/affinity by changing the X12 and X13 positions, for example, with SN (resulting in SEQ ID NO: 3 but missing the glutamate), NK (resulting in SEQ ID NO: 8 but missing the glutamate), ND (resulting in SEQ ID NO: 11 but missing the glutamate), HN (resulting in SEQ ID NO: 13 but missing the glutamate), HD (resulting in SEQ ID NO: 15 but missing the glutamate), HH (resulting in SEQ ID NO: 16 but missing the glutamate) (See col. 16, lines 28-38; claim 6).
Said fusion proteins do not possess effector domains from Ralstonia TALEN (e.g. they are heterologous fusion proteins comprising a DNA binding repeat variable diresidue sequence from Ralstonia fused to a heterologous effector domain).
Zhang et al. teach that said fusion protein can comprise two or more of these monomeric DNA binding subunits (See claim 2). 
Regarding the fusion protein aspect and effector domain (instant claims 1, 3, 4 and 7), Zhang et al. teach that said effector domain can be a nuclease, nickase, transcriptional activator, etc. (See Col. 6 line 63 to Col. 7, line 5) and more specifically, an endonuclease (See Col. 30, lines 29-43).  It is also taught, specifically, zinc finger nucleases can be utilized as the effector domain (See Col. 30, line 67 to Col. 31, line 3).
Thus, Zhang et al. teach the fusion polypeptide as claimed.  In the alternative, it would obvious to engineer SEQ ID NO: 165, fused to any of the effector domains as taught (e.g. nuclease, zinc finger nucleases and endonuclease) and engineer the RVD at position 12 and 13 as specifically taught with the amino acids SN, NK, ND, HN, HD, HH which will affect the specificity and binding affinity as desired.  

Applicant’s Remarks and Examiner’s Rebuttal: 
	Applicant’s traverse the rejection of record and state, they do not agree SEQ ID NO: 1 would be anticipated by Zhang et al. who teach a 35 amino acid repeat monomeric unit within SEQ ID NO: 165 will have a single amino acid substitution, e.g. rather differing at the C-terminal amino acid.  They assert it would require two amino acid substitutions in the sequence of Zhang et al. because Zhang et al. teach a NN at the RVD position.  Given that many of the instant RVD’s have N’s in them (e.g. NH, NT, NK, etc.), that this would give rise to at least two amino acid substitutions when including the difference in the C-terminal amino acid which is less than 95% (it is 94.1%).  
	The Examiner has considered Applicant’s position but does not find it convincing because they are not taking in account the entire teachings of Zhang et al.  The following passages are relevant to establish that Zhang et al. specifically teach that: (a) TALE’s are very well known, including SEQ ID NO: 165; (b) Each possess a monomeric repeat units that are 33, 34 or 35 amino acids in length (c)  Amino acids 12 and 13 are responsible for the binding activity of the protein, and (d) by substituting the amino acids at positions 12 and 13, you can make designed TALE’s and fuse these to effector domains. The following passages are provided for Applicant’s convenience to establish this: 
 At Col. 12, lines 38:  Endogenous TALEs generally comprise a highly conserved repetitive central domain within the middle of the protein, consisting of contiguous or tandem repeats (also referred to herein as monomer units) that are generally each 33, 34, or 35 amino acids in length, a nuclear localization signals (NLSs), and an activation domain (AD), and have been shown to act as transcription factors in plant cells….”

At Col. 12, lines 46-56: “The number and order of repeats in an endogenous TAL effector have been shown to determine its specific activity (Herbers et al. (1992) Nature 356:172-174). The repeats were shown to be essential for DNA-binding of AvrBs3 and constitute a novel DNA-binding domain (Kay et al. (2007) Science 318:648-651). Amino acid sequences of endogenous TALEs, as well as nucleic acid sequences encoding such amino acid sequences, are well known in the art. Some exemplary endogenous TALE polypeptide amino acid sequences are provided herein as SEQ ID NOs: 4-167…”

At See Col. 13, lines 43-52: As described herein, the inventors have discovered novel methods for producing engineered TALE polypeptides, termed herein as “dTALE polypeptides,” “designer TALEs,” or “dTALEs” having a predetermined and specific amino acid sequence. dTALEs comprise a “nucleic acid binding domain” that recognizes and specifically binds a desired DNA target sequence and is comprised of tandem monomer units or tandem repeat units, as the terms are defined herein, as well as, in some embodiments, one or more additional domains for mediating an effector function, termed herein as “effector domains.” Accordingly, novel dTALE polypeptides can be designed to bind a target nucleic acid sequence via a predetermined, modular arrangement of monomer units, each of which is responsible for the specific recognition of one base pair in a target DNA sequence, and constructed using the expression vectors and methods described herein. Also provided herein are nucleic acids molecules and expression vectors encoding such dTALE polypeptides, and compositions and kits comprising the same.
At Col. 15, line 23 to Col. 16, line 57: 

The term “nucleic acid binding domain” is used herein to describe the DNA recognition domain of a dTALE polypeptide that is made using the methods provided herein. A nucleic acid binding domain comprises a series of tandemly arranged modular monomer units in a specific order that when present in a dTALE polypeptide confer specificity to a target DNA sequence. A nucleic acid binding domain comprised of monomer units can be added to any polypeptide in which DNA sequence targeting is desired, as described herein. A nucleic acid binding domain can further comprise amino acid sequences N-terminal and C-terminal of the tandemly arranged monomer units, such as those described in, for example, FIG. 6A.

As used herein, the terms “monomer unit” or “repeat unit” are used to describe the modular components of the nucleic acid binding domain of a dTALE polypeptide and have affinity to bind a specific nucleotide and accordingly determine the recognition of a single base pair in a target nucleic acid sequence. This recognition of a single base pair in a target nucleic acid sequence is mediated by one amino acid or two adjacent amino acid residues, typically at positions 12 and 13 of the modular unit of an endogenous TALE polypeptide, and are termed herein as “variable diresidues.” Monomer units taken together recognize a defined target DNA sequence and constitute a nucleic acid binding domain, as used herein.

The individual monomer units that make up a nucleic acid binding domain differ from one another mainly at the amino acids corresponding to positions 12 and 13 of the monomer unit, termed herein as the “variable diresidues.” The variable diresidues within each monomer unit of a nucleic binding domain of a dTALE polypeptide is responsible for recognition of one specific DNA base pair in a target DNA sequence. Within a monomer unit, the variable diresidues, typically corresponding to amino acid positions 12 and 13 of the monomer unit, are responsible for this recognition specificity. Hence, each variation in these amino acids reflects a corresponding variation in target DNA recognition and recognition capacity by a dTALE polypeptide of a particular nucleic acid sequence. It is recognized herein that positions 12 and 13 of a monomer unit correspond to or are equivalent to positions 12 and 13 of the full-length monomer units of the endogenous TALE molecule AvrBs3 and other endogenous or naturally occurring TALEs. One of ordinary skill in the art can readily determine such equivalent positions by aligning any monomer unit with a full-length monomer unit of AvrBs3, for example. An exemplary consensus sequence of a monomer unit having 34 amino acids (in one-letter code) is: LTPEQVVAIA SNGGGKQALETVQRLLPVLCQAHG (SEQ ID NO: 1). Another exemplary consensus sequence for a monomer unit comprising 35 amino acids (in one-letter code) is:
(SEQ ID NO: 2)



LTPEQVVAIA SNGGGKQALETVQRLLPVLCQAPHD.


The variable diresidues of a monomer unit are the amino acids, typically amino acids 12 and 13 of the monomer unit that are responsible for affinity or specific binding of a monomer unit to a specific nucleotide according to the following code: NI to A (adenine nucleotide), HD to C (cytosine nucleotide), NG to T (thymine nucleotide), and NN to G (guanine nucleotide) or A (adenine nucleotide). According to the Examples described further herein, in some embodiments, the variable diresidues of a monomer unit can also comprise NS, NK, HG, HH, ND, SN, YG, HN, HA, SS, NA, NV, HI, NQ, NH, NC, IG, N, S, or H.

In some embodiments of the dTALE polypeptides or monomer units thereof described here, and methods of generating such dTALE polypeptides or monomer units described herein, the divariable residues within a monomer unit of a nuclear acid binding domain can be selected from the following residue for recognition of the indicated nucleotide(s): HD for recognition of C/G; NI for recognition of A/T; NG for recognition of T/A; NS for recognition of C/G or A/T or T/A or G/C; NN for recognition of G/C or A/T; IG for recognition of T/A; N for recognition of C/G or T/A; HG for recognition of T/A; H for recognition of T/A; NK for recognition of G/C; NH for recognition of G/C; NP for recognition of A/T or C/G or T/A; NT for recognition of A/T or G/C; HN for recognition of A/T or G/C; SH for recognition of G/C; SN for recognition of G/C and IS for recognition of A/T. Exemplary monomer units comprising such divariable residues can be found, for example, at US Patent Publication 20110239315, the contents of which are herein incorporated in their entireties by reference.

 	
	Thus, one skilled in the art would take the teachings of Zhang et al. and substitute positions 12 and 13, with for example, NS, NK, HG, HH, ND, SN, YG, HN, HA, SS, NA, NV, HI, NQ, NH, NC, IG, N, S, or H.  As noted in the rejection above, substitution with SN results in SEQ ID NO: 3 but missing the glutamate at the end, NK results in SEQ ID NO: 8 but missing the glutamate and the end, ND results in SEQ ID NO: 11 but missing the glutamate at the end, HN (results in SEQ ID NO: 13 but missing the glutamate at the end, HD results in SEQ ID NO: 15 but missing the glutamate at the end, HH results in SEQ ID NO: 15 but missing the glutamate at the ends.  As can be seen in the results of SCORE (08/25/2022), when residues 12 and 13 of the monomeric repeat unit found at positions 520-553 of SEQ ID NO: 165 (NN) are substituted with SN and aligned against instant SEQ ID NO: 3, it has only the C-terminal amino acid missing, equaling 97.1% identity.  The same holds true for NK substituted at positions 12 and 13 and aligned with instant SEQ ID NO: 8; ND substituted at positions 12 and 13 and aligned with instant SEQ ID NO: 11, HD substituted at positions 12 and 13 and aligned with instant SEQ ID NO: 15; HH substituted at positions 12 and 13 and aligned with instant SEQ ID NO: 16; all produce the same results of only differing in the C-terminal amino acid and thus having 97.1% identity.  All of these alignments are available in SCORE, dated 08/25/2022.  As such, the fusion protein of Zhang et al. is anticipated under 35 U.S.C. 102(e).

	In the context of Applicant’s arguments regarding the rejection under 35 U.S.C. 103, Applicant’s contend that there has been no establishment that there would be a reasonable expectation of success or motivation to substitute the RVD residues.  More specifically, Applicant’s assert that one skilled in the art would expect the boundary residues, such as the C-terminal amino acid that is not taught by Zhang et al., would have a significant impact on activity because it is a nonconservative substitution, e.g. Gly for Glu and as such would not modify the activity. 
	However, this argument is not convincing because it ignores the teachings of Zhang et al. who teach the important residues for binding are at positions 12 and 13, not the first or last amino acid.  Furthermore, given the fact that it is well known and established in the art that said monomeric repeat units can have 33, 34 or 35 amino acids, it would not appear that said boundary residue at the C-terminus is all that important.  Additionally, Applicant’s have provided no scientific evidence that the boundary residues are important, only providing mere conjecture.    
	With regard to there being no motivation to select SEQ ID NO: 165 as it is never discussed at all in Zhang et al. and thus one skilled in the art would not be motivated to select it for modification has been considered but is not convincing (See Remarks, p. 6, 2nd paragraph).  This is because Zhang et al. teach well known TALE’s, both amino acid sequences and nucleic acid encoding sequences, which are suitable to make the designer TALE’s as noted above.  That is, those having repeat monomeric units such as in Figure 1a, and which further have amino acids 12 and 13 (e.g. RVD’s) substituted to make designer TALE’s that results in designer TALEs that bind targred nucleic acids on a nucleic acid of interest (e.g. the dTALE polypeptides or monomer units thereof are described and methods of generating such dTALE polypeptides or monomer units are taught, wherein the divariable residues within a monomer unit of a nuclear acid binding domain can be selected from NS, NK, HG, HH, ND, SN, YG, HN, HA, SS, NA, NV, HI, NQ, NH, NC, IG, N, S, or H (Col. 16, lines 28-28).  
	Finally, with regard to Applicant’s assertions that one skilled in the art would not “randomly” choose SEQ ID NO: 165 but rather would choose those monomeric repeats in Tables 2 and 3, is just selectively ignoring the teachings of Zhang et al.  While they do teach Tables 2 (nucleic acids encoding monomeric repeats) and Table 3 (select repeat monomers and their encoding nucleic acids) as those potentially selected for modification, in the exact same paragraph where Zhang et al. suggest utilizing those in Tables 2 and 3, they also teach utilizing any monomeric repeat units from well known endogenous TALEs in Table 1, including any of SEQ ID NO: 4-167. (At Col. 18, line 60 to Col. 19, line 22 “In some embodiments of the aspects described herein, a dTALE polypeptide, or a nucleic acid encoding such a dTALE polypeptide, is designed to comprise a nucleic acid binding domain in which one or more monomer units comprises a sequence of an endogenous TALE molecule's monomer units.  In some such embodiments of the dTALE polypeptides described herein, a monomer unit or a nucleic acid binding domain can comprise a amino acid sequence, or be encoded by a nucleic acid sequence, that is at least about 50%, at least about 55%, at least about 60%, at least about 65%, at least about 70%, at least about 75%, at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 96.5%, at least about 97%, at least about 97.5%, at least about 98%, at least about 98.5%, at least about 99%, at least about 99.5%, at least about 99.6%, at least about 99.7%, at least about 99.8%, at least about 99.9%, or 100% homologous to an amino acid sequence encoding an endogenous TALE protein (SEQ ID NOs: 4-167) of Table 1, a nucleotide sequence encoding a monomer unit of Table 2 (SEQ ID NOs: 168-191) or Table 3 (SEQ ID NOs: 196-203), or portions thereof, such as one or more monomer units of the endogenous TALE proteins (SEQ ID NOs: 4-167) of Table 1, portions of the sequences encoding a monomer unit of Table 2 (SEQ ID NOs: 168-191) or Table 3 (SEQ ID NOs: 196-203), comprising, for example, 9, 12, 15, 18, 21, 24, 27, 30, 33, 36, 39, 42, 45, 48, 51, 54, 57, 60, 63, 66, 69, 72, 75, 78, 81, 84, 87, 90, 93, 96, 99, 102, 105 or more amino acids of an endogenous TALE protein (SEQ ID NOs: 4-167) of Table 1 or monomer units of Tables 2 and 3 (SEQ ID NOs: 168-191 and 196-203).”  
	As such, Applicant’s assertions that it is only with improper hindsight provided by the instant specification/disclosure that the Examiner has arrived at the claimed invention are not supported by the teachings and suggestions of Zhang et al. 

Claims 1, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 9499592, priority date of January 2011 – cited on IDS, ref. 41) as applied to claim 1-4 and 7 above, and further in view of Gregory et al. (US 8,586,526 – cited on IDS, ref. 39).
The teachings of Zhang et al. are described above and incorporated into the instant rejection.  Zhang et al., however, do not teach all of the RVD’s recited in claim 1 which are substituted into, for example, SEQ ID NO: 165 of Zhang et al., nor that the effector domain is a FokI endonuclease or I-SceI endonuclease. 
Gregory et al. teach engineered DNA binding fusion proteins (TALE-fusion proteins), wherein said fusion protein comprises at least one TALE-repeat of 1-20 repeating subunits that are 33-35 amino acids in length and possess repeat variable diresidues which have been altered/engineered by specific DNA binding/affinity fused to an effector domain like a nuclease, etc. (See Col. 2, line 27-67; Col. 3, lines 1-32; Col. 20, line 56 to Col. 21, line 9; Col. 38, lines 6-28).  The TALE-repeat unit can be X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-(XRVD)2 with positions X12 and X13 controlling the DNA binding (See Col. 29, lines 15-28).
Regarding claim 5, Gregory et al. specifically teach wherein the nuclease domain is a FokI endonuclease (See Col. 8, line 1-30; Col. 40, line 34-67).  Zinc finger nucleases can also be utilized as the effector domain (See Col. 24, lines 22-26). 	
Regarding claim 6, additional endonucleases to be used in the fusion protein are, for example, meganucleases (homing endonucleases) such as I-SceI (See Col. 43, lines 11-28).  Also, See Claims 1-11 of Gregory et al.
With respect to the RVD’s at position 12 and 13, Gregory et al. teach absolutely every single possible combination (See Tables 27A and 27B and Figure 28), among those taught are: GS (Col. 28, line 21), RN (Col. 99, line 49), RS (Col. 28, line 28) and HY (Col. 99, line 59).  It is taught many of the combinations have improved DNA binding as compared to naturally occurring amino acids at these positions.  In particular, SI, SN, SH, SH, NT, ND, HN, HH, NG and NP are taught to have either novel and/or improved DNA binding (See Col. 100, lines 28-50).  
Therefore it would have been obvious to one skilled in the art at the time of the invention to combine the teachings of Gregory et al. with Zhang et al., and to utilize any of the monomeric units taught in Zhang (called TALE-repeat units by Gregory) such as SEQ ID NO: 165, and to further substitute said sequence at the 12 and 13 RVD positions with any of those taught by Gregory et al., especially those with improved DNA binding, which provides motivation in and of itself, and to do so with a considerable expectation of success given they both teach the same kind of designer TALE-fusion proteins.  One skilled in the art would further be motivated to utilize any of the enzymes taught by Gregory et al. as the effector domain in Zhang et al., such as FokI or ISce-I because Gregory et al. specifically teach the benefits of each kind of enzyme in DNA editing.  This designer DNA editing provides motivation to one skilled in the art to customize said fusion proteins with enzymes such as FokI or ISce-I.
As such, the references when combined, render the instant claims as prima facie obvious.

Applicant’s Remarks and Examiner’s Rebuttal: 
	Applicant’s traverse the rejection of record under 35 U.S.C. 103 as unpatentable over Zhang et al. (US 9499592, priority date of January 2011 – cited on IDS, ref. 41) as applied to claim 1-4 and 7 above, and further in view of Gregory et al. (US 8,586,526 – cited on IDS, ref. 39).
	With regard to Applicant’s arguments regarding Zhang et al., Applicant’s state there is (1) no teaching or suggestion in Zhang et al. to select SEQ ID NO: 165 which is a complete effector molecule.  The Examiner has considered this but provided ample evidence to the contrary above (pp. 10-11 above).  And (2) there is no teaching or motivation to select a particular portion of SEQ ID NO: 165 for modification.  However, and on the contrary, Zhang et al. specifically teach to select one or more monomer units of the endogenous TALE proteins (SEQ ID NOs: 4-167) of Table 1 for modification - See Col. 18, line 60 to Col. 19, line 22.  
	With regard to Applicant’s assertions regarding the boundary region, Applicant’s have not provided any scientific evidence where a boundary residue would have any impact on the activity of the monomeric unit.  As discussed above, Zhang et al. teach monomeric repeat units can be 33, 34 or 35 amino acids in length suggesting the C-terminal amino acid is not too relevant.  Furthermore, they teach that residues 12 and 13 are entirely responsible for nucleic acid binding.  In addition, there is no teaching or suggestion to change the last amino acid in the monomeric repeat unit because there is no need for such a teaching or motivation given the percent identity in the claims.    
	Applicant’s also argue that it would not be obvious to substitute an “ST” in positions 2 or 3 of the monomeric repeat unit because they teach modifying these positions results in decreased activity (See Remarks, last paragraph p. 7 to 3rd paragraph, p. 8).  Thus, one skilled in the art would know these amino acids are essential for activity. 
	The Examiner agrees with this assessment.  There would be no reason to modify these residues but this is not what the rejection teaches and describes.  There is no discussion of residues 2 and 3, exactly for this reason.  Rather, Gregory teach, like Zhang et al. that residues 12 and 13 are important for DNA binding in monomeric repeat units.  They thus suggest modifying these residues with nearly every possible combination possible, including those taught and not taught by Zhang et al. and all of said combinations are claimed in current claim 1.  In addition, they also teach making fusion proteins with additional effector domains not taught by Zhang et al., such as FokI endonuclease and I-SceI endonuclease.  There is ample motivation and expectation of success in utilizing said endonucleases as the effector domain in Zhang et al. as well as substituting different amino acids in positions 12 and 13 of monomeric repeat unit.  
	With regards to Applicant’s assertions that because Gregory et al. demonstrate in Example 29 that no monomeric repeat units with an HD at position 12 and 13 and which has an STA at positions 2-4 bound DNA (e.g. those occupied by many Ralstonia monomeric repeat units including instant SEQ ID NO: 1 and SEQ ID NO: 165), means one skilled in the art would never assume or be motivated to utilize these because they simply do not bind any DNA.  
	The Examiner has considered this but does not find this argument convincing.  At most, the teachings of Gregory et al. in Example 29 teaches that a monomeric repeat unit having an HD at positions 12 and 13 and amino acids STA at positions 2-4, establishes that said monomeric repeat units cannot bind the ‘C’ variant DNA target sequence TTGACCATCC.  This, however, does not establish that Ralstonia monomeric repeat units with an STA at positions 2-4 are defective in binding all DNA, thereby unmotivating those skilled in the art to ever utilize any of them (including SEQ ID NO: 165 of Zhang et al.), as suggested by Applicant’s.  On the contrary, and when taking into consideration what is known in the prior art, Li et al. (2013, Mol. Plant) cited on Applicant’s own IDS, teach that indeed Ralstonia most all have ST at positions 2,3 (position 4 is an A or E) and they all do effectively bind to various DNA, depending on the divariable residues at positions 12 and 13.  This is well known and well established in the art.  As such, Applicant’s arguments are not convincing and the rejection of record is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        26 August 2022